THIS matter is before us on an application for supersedeas which is accompanied by a request for oral argument on the hearing of the application.
Examining the record, we find that the last court order is merely one sustaining the motion of defendant Pete Viettie, "To dismiss the action because the amended complaint fails to state a claim against defendant upon which relief can be granted." In the same order *Page 139 
plaintiff was granted fifteen days to elect between stated alternatives. The record does not disclose any election or the entry of a final order of dismissal; consequently under rule 111 (a) (1) of our Rules of Civil Procedure, the record before us does not present a "matter reviewable" for our consideration.
Writ of error dismissed.